     Case 2:19-cv-02284-KJM-KJN Document 33 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH BRIM,                                  No. 2:19-cv-2284 KJN P
12                        Petitioner,
13              v.                                       ORDER
14    PAUL THOMPSON,
15                        Respondent.
16

17            Petitioner is a federal prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. On December 16, 2020, petitioner filed a request to

19   withdraw his § 2241 petition. On December 22, 2020, respondent was granted fourteen days in

20   which to file any objection to the dismissal of this action. Fourteen days have now passed, and

21   respondent has not filed an objection.

22            Accordingly, IT IS HEREBY ORDERED that:

23            1. Petitioner’s request to withdraw (ECF No. 31), construed as a motion, is granted;

24            2. Petitioner’s § 2241 petition for writ of habeas corpus (ECF No. 1) is withdrawn

25   without prejudice; and

26            3. The Clerk of the Court is directed to terminate this action.

27   Dated: January 22, 2021

28   /brim2284.voldsm

                                                         1
